IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45167

STATE OF IDAHO,                                 )    2018 Unpublished Opinion No. 301
                                                )
       Plaintiff-Respondent,                    )    Filed: January 4, 2018
                                                )
v.                                              )    Karel A. Lehrman, Clerk
                                                )
TRAVIS EARL HOLLAND,                            )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of one year, for domestic violence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Travis Earl Holland pled guilty to domestic violence. Idaho Code §§ 18-918(2), 18-
903(a). Holland asked for a suspended sentence and probation. Additionally, Holland asked for
a withheld judgment. The district court sentenced Holland to a unified term of eight years with
one year determinate. Holland appeals asserting that the district court’s sentencing decisions are
unreasonable and represent an abuse of discretion.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Holland’s judgment of conviction and sentence are affirmed.




                                                   2